IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40197
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO OLIVAREZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-95-CR-019-1
                        - - - - - - - - - -
                          January 5, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel for Mario Olivarez has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).   Our independent

review of the brief and record discloses no nonfrivolous issue.

Accordingly, counsel is excused from further responsibilities

herein, and the appeal is DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.